Citation Nr: 1549223	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in May 2014.  A transcript of that proceeding is of record.  

This matter was previously before the Board in November 2014 when it was remanded for additional development.  There has not been substantial compliance with the requested development; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded the claim to obtain addendum opinion from the April 2010 examiner concerning the etiology of the Veteran's hearing loss.  The remand instructed that if the Veteran's hearing loss was attributed to a cause other than in-service noise exposure, than the examiner must provide an explanation as to why.  As the April 2010 examiner was unavailable, in June 2015 the Veteran was afforded another VA examination.  However, the Board finds that the June 2015 examination report is inadequate.  

The examiner diagnosed the Veteran with bilateral hearing loss and opined that it was less likely as not related to military service.  The examiner's rationale was that the Veteran's hearing was within normal limits at his separation from service, therefore his hearing loss was not incurred during service.  The examiner opined that the Veteran's hearing loss was most likely secondary to his forty-year career in shoe repair with noise exposure from hammering, grinding, and sanding by his report.  

While the examiner stated that by the Veteran's own reports, his hearing loss was secondary to occupational noise exposure as a shoe repairman in the form of hammering, grinding, and sanding, the examiner did not document any of the Veteran's statements concerning his post-service noise exposure.  Moreover, the undocumented statements relied upon by the examiner are inconsistent with the Veteran's statements at his April 2010 VA examination and his May 2014 hearing, in which he expressly denied noise exposure while working as a shoe repairman.  Accordingly, absent any documentation in the June 2015 examination report of the Veteran's new statements concerning post-service noise exposure or acknowledgement of the Veteran's prior statements denying noise exposure as a shoe repairman, the Board must find that the examiner did not properly consider the Veteran's lay statements regarding post-service noise exposure.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating an opinion based upon an inaccurate factual premise had no probative value).  Additionally, the remand instructed that if the Veteran's hearing loss was caused by something other than his in-service exposure the examiner must explain the basis for that conclusion.  While the examiner attributed the Veteran's hearing loss to post-service noise exposure, the examiner did not explain the basis for the conclusion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating an examination report is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As the June 2015 opinion is inadequate another remand is required. 

Additionally, as the Board is remanding the claim for other development, the Veteran should be afforded another opportunity to submit or authorize VA to obtain the outstanding treatment records from Cresco Clinic, Featherlite Manufacturing, and Saint Luke's Hospital.



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers related to his hearing loss, to include the Cresco Clinic, Featherlite Manufacturing, and Saint Luke's Hospital.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner should document in the reports the Veteran's reports concerning in-service and post service symptomatology and noise exposure.  The examiner is asked to address opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service acoustic trauma.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  If a cause of the Veteran's hearing loss is determined to be something other than his in-service noise exposure, the examiner must provide a detailed explanation as to why this is so.  All opinions should be accompanied by a complete rationale.

3.  Finally, after conducting any other development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

